Opinion issued August 22, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00055-CV
                            ———————————
   ANASTASIA ROBSON, INDIVIDUALLY AND AS INDEPENDENT
  EXECUTRIX OF THE ESTATE OF MARY DALTROFF, DECEASED,
                        Appellant
                                        V.
              VITAS INNOVATIVE HOSPICE CARE, Appellee



                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-14682


                          MEMORANDUM OPINION

      Appellant, Anastasia Robson, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. Further,

although appellant failed to include a certificate of conference in her motion, more
than 10 days have passed and no party has responded to the motion. See TEX. R.

APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2